NO. 12-16-00274-CR

                                 IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

TIMOTHY JOHNSON,                                          §   APPEAL FROM THE 114TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         Appellant, Timothy Johnson, attempts to appeal from an order denying his motion for
appointment of counsel. As a general rule, an appeal in a criminal case may be taken only from a
judgment of conviction. See State v. Sellers, 790 S.W.2d 316, 321 n.4. (Tex. Crim. App. 1990); see
also Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961). However, there are certain
narrow exceptions. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.)
(listing exceptions). The order Appellant complains of is not a judgment of conviction nor does it
fall within any exception to the general rule. Therefore, we have no jurisdiction over the appeal.
         On September 27, 2016, this court notified Appellant that the information received in this
appeal does not include a final judgment or other appealable order and therefore does not show the
jurisdiction of this court. See TEX. R. APP. P. 37.2. Appellant was further notified that the appeal
would be dismissed unless the information was amended on or before October 27, 2016, to show
the jurisdiction of this court. See TEX. R. APP. P. 44.3. This deadline has now passed, and
Appellant has neither shown the jurisdiction of this court nor otherwise responded to its September
27, 2016 notice. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a).
Opinion delivered October 31, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                               (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 31, 2016


                                        NO. 12-16-00274-CR


                                      TIMOTHY JOHNSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-2867-06)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.